Case 20-61191-sms   Doc 5   Filed 01/21/20 Entered 01/21/20 17:48:03   Desc Main
                            Document      Page 1 of 7
Case 20-61191-sms   Doc 5   Filed 01/21/20 Entered 01/21/20 17:48:03   Desc Main
                            Document      Page 2 of 7
Case 20-61191-sms   Doc 5   Filed 01/21/20 Entered 01/21/20 17:48:03   Desc Main
                            Document      Page 3 of 7
Case 20-61191-sms   Doc 5   Filed 01/21/20 Entered 01/21/20 17:48:03   Desc Main
                            Document      Page 4 of 7
Case 20-61191-sms   Doc 5   Filed 01/21/20 Entered 01/21/20 17:48:03   Desc Main
                            Document      Page 5 of 7
Case 20-61191-sms   Doc 5   Filed 01/21/20 Entered 01/21/20 17:48:03   Desc Main
                            Document      Page 6 of 7
Case 20-61191-sms   Doc 5   Filed 01/21/20 Entered 01/21/20 17:48:03   Desc Main
                            Document      Page 7 of 7
